DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 and 13 in the reply filed on 25 May 2022 is acknowledged.
Claims 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing unit” in Claim 1, not clearly associated with any structure in the specification, which only describes this “unit” as “configured to perform processing to determine positions where the droplets of the imprint material are to be supplied on the substrate based on information, which indicates a relationship between an elapsed time since the supplying unit has supplied the imprint material on the substrate and a spread of the droplets of the imprint material on the substrate corresponding to the elapsed time, and a predicted time since the supplying unit has supplied the imprint material onto the substrate until the mold is brought into contact with imprint material” [0005]. The specification describes calculations and memory storage associated with a control unit CNT [0054-0061], including a computer (i.e. apparatus including at least a CPU and memory) [0027], and “generating a drop recipe” is associated with either the CNT or a console unit CONS, which generates a display screen [0027-0028, 0061]. Examiner considers the “processing unit” to include either a CNT (computer comprising a CPU and memory) or a console unit.
“control unit” in Claim 3 is associated with a computer, including a CPU and memory [0027].
“moving unit” in Claims 6-7 is not clearly associated with any structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 10, 13, recite the limitation “processing unit.” The limitation is indefinite, because the specification does not clearly associate a “processing unit” with a structure. Although, as explained above in section “Claim Interpretation,” “processing unit” is being interpreted as control unit, it remains unclear what structure is considered a “processing unit” given that Claim 3 recites “further comprising “a control unit” and if “processing unit” is interpreted as associated with “control unit,” it is not clear how in Claim 3, “control unit” is considered distinct from “processing unit.” Examiner considers a “control unit” to include a “processing unit” (CPU, perhaps). 
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation “configured to perform processing to determine positions . . . based on information, which indicates a relationship between an elapsed time since the supplying unit has suppled the imprint material on the substrate and a spread of the droplets of the imprint material on the substrate corresponding to the elapsed time.” The limitation is indefinite as vague, because it is not clear what the metes and bounds of the phrase “based on information, which indicates a relationship” are. As examples, it is not clear whether “based on information” requires a processing unit to correlate data, to perform operations on a mathematical function relating time and droplet size, or simply to be able to receive data input from an external source (e.g. an operator’s input of calculated values) which determined some “relationship between an elapsed time . . .  and a spread of droplets,” or to use values (e.g. speed of a nozzle), which might be indirectly related to time and droplet spread. It is further not clear what “information, which indicates a relationship” requires, whether for example, it requires or permits a mathematical function relating the diameter of a drop to time, whether “information, which indicates” only requires time data and diameter data without any function relating the two, viscosity of a droplet (which indicates a relationship between an elapsed time and a spread of a droplet), or some other “indication” of a “relationship.” Examiner considers the limitation to include a processing unit capable of accepting as input or itself computing any property or variable which may be related in some way to a spread of a droplet over some period of time.
Claim 1 recites the limitation “configured to perform processing . . . based on information, which indicates . . . elapsed time, and a predicted time.” The limitation is indefinite as vague, because it is not clear what is meant by “configured to perform processing . . . based on . . . predicted time.” It is not clear what the metes and bounds of the limitation are, whether, for example the processing unit must be able to accept an input of velocity or position data as results of calculations performed by a person. Examiner considers the limitation to include the interpretation that a processing unit must be capable either of accepting input values as “a predicted time” (which an external source can derive from some relationship including ), between and determine positions based on those inputs, or determining positions through computation with “predicted time” as a control parameter.
Claim 1 recites the limitation “configured to perform processing to determine positions . . . based on information, which indicates a relationship between an elapsed time since the supplying unit has supplied the imprint material on the substrate and a spread of the droplets of the imprint material on the substrate corresponding to the elapsed time.” The limitation is indefinite as vague, because it is not clear what the metes and bounds of the phrase “based on information, which indicates a relationship” are. As examples, it is not clear whether “based on information” requires a processing unit to correlate data, to perform operations on a mathematical function relating time and droplet size, or simply to be able to receive data input from an external source (e.g. an operator’s input of calculated values) which determined some “relationship between an elapsed time . . .  and a spread of droplets,” or to use values (e.g. speed of a nozzle), which might be indirectly related to time and droplet spread. It is further not clear what “information, which indicates a relationship” requires, whether for example, it requires or permits a mathematical function relating the diameter of a drop to time, whether “information, which indicates” only requires time data and diameter data without any function relating the two, viscosity of a droplet (which indicates a relationship between an elapsed time and a spread of a droplet), or some other “indication” of a “relationship.” Examiner considers the limitation to include a processing unit capable of accepting as input or itself computing any property or variable which may be related in some way to a spread of a droplet over some period of time.
Claim 1 recites the limitation “configured to perform processing . . . based on information, which indicates . . . elapsed time, and a predicted time.” The limitation is indefinite as vague, because it is not clear what is meant by “configured to perform processing . . . based on . . . predicted time.” It is not clear what the metes and bounds of the limitation are, whether, for example the processing unit must be able to accept an input of velocity or position data as results of calculations performed by a person. Examiner considers the limitation to include the interpretation that a processing unit must be capable either of accepting input values as “a predicted time” (which an external source can derive from some relationship including ), between and determine positions based on those inputs, or determining positions through computation with “predicted time” as a control parameter.
Claim 3 recites the limitation “the positions” in line 4. The limitation has ambiguous antecedent basis, because it is not clear whether the limitation “the positions” refers to the limitation “positions” in Claim 1 or to “supply positions” earlier in Claim 3, or whether they both refer to the same feature, since they both refer to positions “where the droplets of the imprint material are to be supplied from the supplying unit.” Examiner considers the limitation to include the interpretation that “positions” and “supply positions” refer to the same feature.
In Claims 6-7, the limitation “moving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner considers the limitation to include any structure which is capable of moving the supplying unit (associated in the claims with a plurality of orifices).
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al.  (US 2016/0129614).
Regarding Claim 1, Yamazaki et al. (US’614) teach an imprint apparatus capable of forming an imprint material pattern on a substrate by using a mold, comprising: a supplying unit including a plurality of orifices (nozzles) which are capable of discharging droplets of an imprint material and configured to supply the imprint material onto the substrate via the plurality of the orifices [0054]; and a processing unit configured to perform (i.e. “capable of performing”) processing to determine positions where the droplets of the imprint material are to be supplied on the substrate based on information, which indicates a relationship between an elapsed time since the supplying unit has supplied the imprint material on the substrate and a spread of the droplets of the imprint material on the substrate corresponding to the elapsed time (since it can choose a map indicating at least one of a supply position and a supply amount), and a predicted time (“predictable temporal changes, including of the dispenser” [0034-0035] since the supplying unit has supplied the imprint material onto the substrate until the mold is brought into contact with imprint material (Abstract; [0011, 0101, 0035, 0038]).
Regarding Claim 3, US’614 further teaches a control unit capable of controlling, in accordance with a drop recipe which indicates supply positions where the droplets of the imprint material are to be supplied from the supplying unit on the substrate, the positions where the droplets of the imprint material are to be supplied from the supplying unit onto the - 24 -10209790US01/P220-0770US substrate, wherein the processing unit performs processing to update the drop recipe so that the supply positions indicated by the drop recipe are set at the positions on the substrate which are determined based on the information and the predicted time [0117, 0124, 0034-0035, 0038].  
Regarding Claim 4, US’614 teaches a processing unit capable of updating the drop recipe so that a supply position at an outermost position of the supply positions indicated by the drop recipe will be changed (Abstract; [0035]).  
Regarding Claim 5, US’614 teaches a processing unit capable of updating the drop recipe so that the supply position at the outermost position indicated by the drop recipe will become close to a supply position which is positioned closer to an inner side than the supply position at the outermost position [0009].  
Regarding Claim 8, US’614 further teaches a stage configured to hold and move the substrate, wherein the stage moves below the supplying unit so that the droplets of the imprint material discharged from the plurality of orifices will be supplied onto the positions on the substrate determined based on the information and the predicted time (Figs. 2, 7C; [0047, 0052, 0055]).  
Regarding Claim 9, US’614 teaches a stage, wherein a speed of the stage when the stage is to move below the supplying unit is capable of being controlled so that the droplets of the imprint material discharged from the plurality of orifices will be supplied onto the positions on the substrate determined based on the information and the predicted time [0052, 0055, 0084].  
Regarding Claim 10, the apparatus of US’614 is capable of performing an intended use, wherein the substrate includes a plurality of shot regions and the processing unit is capable of performing, for each of the plurality of shot region, processing to determine the positions where the droplets of the imprint material are to be supplied on the substrate based on the information and the predicted time (Figs. 6, 7B, 11; [0006, 0009, 0030]). The substrate is not part of the claimed apparatus, and an intended use is given little patentable weight.  
Regarding Claim 11, the supplying unit is capable of continuously supplying the imprint material on not less than two shot regions of the plurality of shot regions and of continuously forming the imprint material pattern by bringing the mold into contact with the imprint material on the not less than two - 26 -10209790US01/P220-0770US shot regions (Figs. 8A to 8D, showing a continuous molded pattern).  
	Regarding Claim 13, US’614 teaches an information processing apparatus capable of generates a drop recipe which is used in an imprint apparatus configured to form an imprint material pattern on a substrate by using a mold and indicates supply positions where droplets of an imprint material are to be supplied onto the substrate from a supplying unit including a plurality of orifices which discharge the droplets of the imprint material and configured to supply the imprint material onto the substrate via the plurality of orifices, the information processing apparatus comprising: a processing unit configured to perform processing to determine- 27 -10209790US01/P220-0770US the supply positions where the droplets of the imprint material are to be supplied on the substrate based on information, which indicates a relationship between an elapsed time since the supplying unit has supplied the imprint material on the substrate and a spread of the droplets of the imprint material on the substrate corresponding to the elapsed time, and a predicted time since the supplying unit has supplied the imprint material onto the substrate until the mold is brought into contact with the imprint material (Abstract; [0034-0035,0011, 0101, 0035, 0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al.  (US 2016/0129614) in view of Saito et al. (US 2018/0253000).
Regarding Claim 2, the processing unit of US’614 is capable of performing processing to determine the positions where the droplets of the imprint material are to be supplied on the substrate (Abstract). US’614 fails to teach so as not to cause the imprint material to leak outside at least one of the mold and the substrate when the mold is brought into contact with the imprint material on the substrate. Saito et al. (US’000) teach an imprint apparatus and further suggests that leakage from a mold be prevented at least by using a composition [0064]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’614 to be capable of positioning droplets so that leakage is prevented from at least one of the mold and the substrate when the mold is brought into contact with the imprint material on the substrate, because US’000 suggests leakage is to be avoided. Additionally, positioning a droplet to avoid leakage is an intended use of the claimed apparatus and is given little patentable weight.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al.  (US 2016/0129614) in view of Choi et al. (US 2002/0094496).
Regarding Claim 6, US’614 teaches a stage capable of moving but not a moving unit capable of moving the supplying unit. Choi et al. (US’496) teach an imprint apparatus and further teaches a moving unit capable of moving the supplying unit so as to change a relative positional relationship between the substrate and a dispenser, wherein the moving unit is capable of moving the supplying unit so that the droplets of the imprint material discharged from the dispenser will be supplied onto the positions on the substrate (Figs. 3, 14; Claims 7, 63).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’614 with a moving unit capable of moving the supplying unit, because US’496 suggests a dispenser capable of moving relative to the stage to dispense droplets on a substrate. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al.  (US 2016/0129614) in view of Wakamatsu et al. (US 2014/0131313).
Regarding Claims 6-7, US’614 fails to teach that a moving unit rotates a supplying unit. Wakamatus et al. (US’313) teach an imprint apparatus and further suggests a moving unit capable of rotating the supplying unit about an axis parallel to a discharge direction of the - 25 -10209790US01/P220-0770USdroplets of the imprint material to be discharged from the supplying unit (ink jet head) to adjust a landing point and intervals of landing points on the substrate (Fig. 10; [0164]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’614 with a moving unit capable of changing a relative positional relationship between the substrate and plurality of orifices wherein the moving unit is capable of rotating the supplying unit about an axis parallel to a discharge direction of the droplets of imprint material to be discharged from the plurality of orifices, because US’313 suggests such a moving unit in order to adjust landing points on a substrate.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712